                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Phillip M. Clay,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00639-RJC-DCK
                                      )
                  vs.                 )
                                      )
        Douglass Barnett, et al       )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 20, 2018 Order.

                                               December 20, 2018
